Exhibit 10.15a AMENDMENT TO JAMES RIVER COAL COMPANY SEVERANCE AND RETENTION PLAN THIS AMENDMENT is made as of the day of December, 2008, by JAMES RIVER COAL COMPANY (the “Company”); W I T N E S S E T H: WHEREAS, the Company maintains the James River Coal Company Severance and Retention Plan (the “Plan”); and WHEREAS, the Company desires to amend the Plan to comply with certain provisions of the final regulations under Section 409A of the Code (“Section 409A”) and for certain other purposes. NOW, THEREFORE, in consideration of the premises and other good and valuable consideration, the Plan is hereby amended as follows: 1.The definition of Good Reason in Article 2.1 is amended by deleting the present definition in its entirety and substituting the following in lieu thereof: ““Good Reason” shallmean the occurrence (without Participant’s express written consent) of any one of the following acts by the Company, or failures by the Company to act, unless in the case of any Company act or failure to act described below, such act or failure to act is correctedby the Company within thirty (30) days after written notice thereof by the Participant to the Company. (a)a material reduction in Participant’s duties or responsibilities; provided, however, that the fact that Participant’s employment after a Change in Control shall be with a non-publicly traded subsidiary of an entity resulting from or surviving the Change in Control, if that is the case, shall not of itself be deemed a material diminution in Participant’s duties or responsibilities for purposes of this paragraph; (b)a material reduction in Participant’s base salary; (c)the relocation or Participant’s office from its location on the Effective Date to a location more than 35 miles away; or (d)the Company’s material breach of any other provision of this Plan. Participant’s right to terminate Participant’s employment for Good Reason shall not be affected by the Participant’s incapacity due to physical or mental illness, except for a Disability. Any claim of Good Reason shall be communicated by Participant to the Company in writing within ninety (90) days of the occurrence of the event giving rise to Participant’s claim and shall specifically identify the factual details concerning the event(s) giving rise to Participant’s claim of Good
